Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on January 07, 2020. Claims 1-13 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/07/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Lu et al., US 20160270618 A1, (herein referred to as Lu), and in view of Taylor et al., US 20050010331 A1 (herein referred to as Taylor), and further in view of Chung et al., US 20070282484 A1 (herein referred to as Chung), and even further in view of Knutson et al., US 20170049288 A1 (herein referred to as Knutson).

	Regarding claim 1, Lu discloses a sensing module for sensing an environment of the cleaning machine to obtain map data (Paragraph 0108), and a liquid spraying module for spraying a cleaning liquid, wherein the first cleaning process comprises using the liquid spraying module to spray the cleaning liquid onto the surface (Paragraph 0048). Lu also discloses a first and second cleaning period (Table 3), but fails to explicitly disclose a control system for generating at least one blocks in the map data and controlling the cleaning machine to perform a first cleaning process for doing a first cleaning and a second cleaning process for doing a second cleaning in a current block of the at least one blocks. However, Taylor discloses a mapping system that can be divided into sub-grids (Fig. 14, 16A, and 16B, Paragraph 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use a mapping system that divides an area into sub-grids where the cleaning system can perform both vacuuming and wiping in each sub-grid before moving to another block. The motivation to do this would be to thoroughly clean a sub-grid before moving onto the next one, as this would increase the efficiency of the cleaning machine and reduce the number of times the machine would pass over previous areas.
	Lu also discloses controlling spraying so that the wiper is not too wet or too dry (Paragraph 0090), but fails to explicitly disclose an interval period between a first cleaning and a second cleaning so that the 

	Regarding claim 2, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose leaving a cleaning block and move to the next. However, Taylor discloses selecting the next sub-grid to clean (Paragraph 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to utilize a sub-grid where the cleaner moves from one sub-grid to the next. The motivation to do this would be to select and clean the next sub-grid, as this would allow an efficient cleaning process.

	Regarding claim 3, Lu further discloses at least one cleaning device for wiping a surface, wherein the second cleaning process comprises using the at least one cleaning device to wipe the surface (Paragraph 0044).

	Regarding claim 4, Lu further discloses a first cleaning process using the at least one cleaning devices to wipe the surface, and the second cleaning process further comprises using the liquid spraying module to spray the cleaning liquid onto the surface (Paragraphs 0044 and 0090, Table 3).

claim 5, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose setting multiple boundaries of the current block as multiple virtual walls, enabling the cleaning machine to remove the virtual walls after the first cleaning process has been performed in the current block, and enabling the cleaning machine to enter the next block after the virtual walls are removed. However, Taylor discloses a sub-grid system for cleaning where the cleaner moves in a sub-grid until it meets a vertical sub-grid boundary, and the cleaner moves to another sub-grid once cleaning is complete (Fig. 14, 16A, and 16B, Paragraphs 0143 and 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use boundaries for each sub-grid during cleaning of that sub-grid. The motivation to do this would be to ensure the cleaner thoroughly cleans the sub-grid before moving to the next sub-grid.

	Regarding claim 6, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose ending cleaning once all blocks have been cleaned. However, Taylor discloses automatically putting the cleaner in a reduced power mode, which could include turning off all or some parts of the cleaner, when the processor determines that the region has been cleaned. It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to implement the ending of the cleaning process once all blocks had been cleaned. The motivation to do this would be to prevent the cleaner from continuously running and to save power.

	Regarding claim 7, Lu discloses a first sprayed liquid amount of the cleaning machine in the first cleaning process being greater than a second prayed liquid amount of the cleaning machine in the second cleaning process (Table 3), but fails to explicitly disclose a first moving speed of the cleaning machine in the first cleaning process being lower than a second moving speed of the cleaning machine in the second cleaning process. However, Knutson discloses the that the speed of the machine and the flow rate of the 

	Regarding claims 8-14, the limitations are similar to claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150289743 A1, by Taoka et al., is relevant to the current application because it discloses a cleaning system that uses blocks within an area.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664